Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on September 28, 2021. Claims 2-10, 17-20, 22-23 and 32-34 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-10, 17-20, 22-23 and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, 17 and 32 recite operating the pump assembly to pump blood and collapsing the struts, which is confusing on when the struts are collapsed and whether the struts are collapsed while the pump is operating, clarification is required. The examiner suggests amending the claims to recite something similar to –after stopping operation of the pump assembly, collapsing the struts prior to removing the pump assembly from the blood vessel-- in order to overcome the 112 rejections and to clarify that the collapsing of the struts does not occur while the pump is still operating and is performed prior to the pump being removed from the blood vessel or anatomic cavity.  Claims 3-10, 18-20, 22-23 and 33-34 directly or indirectly depend from claims 2,17 or 32 and are also rejected to for the reasons stated above regarding claims 2,17 and 32. 
Double Patenting
In view of the approval of the terminal disclaimer filed on 9/28/2021, see approval mailed 10/1/2021, the double patenting rejections made against the claims in the office action of 7/9/2021 have been withdrawn. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 2,17 and 32 have been considered but are moot since the double patenting rejections have been withdrawn in view of the approval of the terminal disclaimer. It is noted that amending claims 2-10, 17-20, 22-23 and 32-34 to include the suggestions made by the examiner above to clarify the language of the claims and to overcome the 112 rejections made against the claims would place the claims in condition for allowance. The prior art does not teach or reasonably suggests, within the context of the other claimed elements, a method of providing circulatory assistance that includes delivering or positioning a sheath with a pump assembly that includes a pump housing enclosing an impeller and a support structure that includes a plurality of collapsible struts in which the struts include an elongated body with an inner fixed end coupled to the pump and an outer free end disposed longitudinally away from the inner fixed end in which the outer free end of at least one strut engages a wall of the blood vessel at a location upstream of the impeller once the sheath is retracted and after stopping operation of the pump assembly, collapsing the struts prior to removing the pump assembly from the blood vessel, respectively in combination with the other claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER L GHAND/Examiner, Art Unit 3792